PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
JOSHI et al.
Application No. 15/963,094
Filed: 25 Apr 2018
For: Automating Cloud Services Lifecycle Through Semantic Technologies

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “Petition under 37 CFR 1.78 for Domestic Priority Claim” filed November 20, 2020. 

The petition under 37 CFR 1.78 is DISMISSED.

A review of the application as filed reveals that the claim for priority to the non-provisional applications as set forth on petition and in the later filed ADS, was not properly set forth in an application data sheet on filing. The four and sixteen-month periods specified in 37 CFR § 1.78(d)(3) expired without the claim being submitted in an application data sheet.     

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(e) must be accompanied by:  

(1) the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) the petition fee set forth in § 1.17(m); and
(3) a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

A statement of unintentional delay has been provided. However, the petition was filed more than two years after the date the domestic benefit claim was due.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 



When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

In view thereof, the petition in the instant matter is not grantable.

Before a petition under 37 CFR 1.78(e) can be granted in the present application, a renewed petition accompanied by a showing of additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions


Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  

/DOUGLAS I WOOD/Attorney Advisor, OPET